DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 further recites “which occurs only after reaction with ozone.”  It is unclear what is meant by said recitation – what occurs?  Appropriate correction is required.
Claims 2-6 are rejected for depending on rejected claim 1.
Claim 2 is also directed to “A confirmation letter according to claim 1…”  It is unclear what the claim is directed to.  As written, the claim appears to be merely directed potassium iodide, but could also be understood as being directed to the sanitization confirmation system of claim 1 wherein the chemical contains potassium iodide.  Since potassium iodide is a well-known chemical (known well before the filing date of the present application), claim 2 will be read as being directed to the sanitization confirmation system according to claim 1 wherein the chemical contains potassium iodide.  Clarification is required.
Claim 3 recites “Sanitation confirmation system according to claim 1.”  Said recitation lacks proper antecedent basis and should recite “The sanitation confirmation system…”  Appropriate correction is required.
Claim 3 also recites “the waist/neck portion of said textile product…”  There is insufficient antecedent basis for this limitation in the claim because a waist/neck portion is not considered an inherent property/structure of a textile product.  Appropriate correction is required.
Claim 4 recites “Sanitation confirmation system according to claim 1.”  Said recitation lacks proper antecedent basis and should recite “The sanitation confirmation system…”  Appropriate correction is required.
Claim 5 recites “Sanitation confirmation system according to claim 1.”  Said recitation lacks proper antecedent basis and should recite “The sanitation confirmation system…”  Appropriate correction is required.
Claim 5 also recites the limitation "said security connection apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 5 also recites “the structure” in line 2.  It is unclear what “the structure” is referring to – is it the ozonation unit? the textile product?  Appropriate correction is required.
Claim 5 also recites “bring together the two sides” in line 2.  It is unclear what “the two sides” is referring to – the two sides of what object? The textile? The security connection apparatus?  Appropriate correction is required.
Also regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Also regarding claim 5, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Appropriate correction is required.
Claim 6 recites “Sanitation confirmation system according to claim 1.”  Said recitation lacks proper antecedent basis and should recite “The sanitation confirmation system…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0024011 to Patel in view of U.S. Patent App. Pub. No. 2017/0021397 to Boin et al.
As to claim 1, Patel discloses a sanitization confirmation system comprising a sanitization indicator on a substrate indicating whether said substrate has been sanitized and a confirmation letter written on said sanitization indicator which occurs only after reaction with ozone and color change and written with a chemical that changes color in reaction with ozone (see Patel paragraphs [0019]-[0021], [0349], [0470]-[0471], [0724], [1020] and claim 29).  Patel further discloses that the sanitization indicator can be positioned on a textile product to indicate whether the textile product has been sanitized (see Patel paragraph [0181]).
While Patel discloses that the sanitization confirmation system can be used to detect sterilization with ozone, Patel does not explicitly disclose an ozonation unit.  Ozonation units are well known in the art and does not provide patentable significance (see Boin Abstract and paragraph [0026]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an ozonation unit, such as the ozonation unit disclosed by Boin, to sanitize the textile product of Patel since Patel explicitly discloses that ozone can be used to clean the product (see, e.g., Patel claim 29).  Regarding the recitation “located in stores to enable the sanitization process after the removal of textile products… and removed from fitting rooms,” said recitation is considered an intended use and the sanitization confirmation system disclosed by Patel/Boin is fully capable of performing said intended use.
As to claim 2, the combination of Patel and Boin discloses that the chemical can contain potassium iodide (see Patel paragraphs [0723]-[0724], [0753]-[0754], [0778], claim 8).
As to claim 6, the combination of Patel and Boin discloses that the confirmation letter can contain words indicating that the textile product has been subjected to sanitization (see Patel Fig. 40, see also Patel Figs. 5, 7 and 29).

 Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0024011 to Patel in view of U.S. Patent App. Pub. No. 2017/0021397 to Boin et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2010/0164691 to Berkhouwer.
Patel and Boin are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 3-5, the combination of Patel and Boin discloses that the sanitization indicator can be an EAS device (read as a security connection apparatus) located on clothing (see Patel paragraphs [0037]-[0038] and [0359]-[0365]).  It is well known in the art that EAS tags can fix the textile product from both sides and be carried on the textile product (see, e.g., Berkhouwer Figs. 1-3 where Fig. 3 can be read as being located on the waist portion of the textile product; see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious and locating the device at the neck portion would be obvious to one of ordinary skill in the art), and said recitation of fixing both sides of the textile at the waist/neck portion does not provide patentable significance.  Regarding claim 4, Berkhouwer discloses that the EAS device is known to have a security connection slot to support the EAS device onto the clothing (see Berkhouwer Fig. 2 where the inserting pin 5 is inserted into a connection slot to attach the EAS device to the textile).  Regarding claim 5, the EAS device, such as the EAS device disclosed by Berkhouwer, can be considered as being in the structure to bring together the two sides of the device at the waist/neck part and also to carry the sanitization indicator (see 112 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714